            Case 2:19-cv-00161-cr Document 1 Filed 09/12/19 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                                       FOR THE                               201' SEP I 2 AM It• 00
                                 DISTRICT OF VERMONT                                 ('~ :~-~~:?,(_
                                                                                     '.,:-t~-;..., i -.. , \



UNITED STATES OF AMERICA,                                    )
                                                             )
                              Plaintiff,                     )
                                                             )

                                                             ~
       V.
                                                                 Civil No.    2: ICJ ,c V, f'=,(
TERESA SANDERS and                                           )
ANY TENANTS OR OCCUPANTS RESIDING AT                         )
6281 ROUTE 30 UNIT 1, WEST TOWNSHEND,                        )
VT 05359,                                                    )
                                                             )
                              Defendants.                    )

               COMPLAINT FOR FORECLOSURE BY POWER OF SALE

       NOTICE TO DEFENDANTS:                In order to receive notice of the Foreclosure Judgment,

you are required by law to enter an appearance in this action either through an attorney or on

your own behalf after service has been made upon you by the United States of America and you

have returned your waiver of service of summons to the Office of the United States Attorney.

If such appearance is not filed with the Clerk of the United States District Court within sixty (60)

days of service ofthis Complaint, you will not receive notice of the Foreclosure Judgment which

will set forth the amount of money you must deposit to redeem the property and the amount of

time allowed you to redeem the property.

                   NOTICE TO ALL TENANTS AND OCCUPANTS
             OF REAL PROPERTY AS REQUIRED BY 12 V.S.A. § 4932(c)(2):

THE PROPERTY IN WHICH YOU LIVE IS BEING FORECLOSED UPON. YOU
ARE NAMED AS A DEFENDANT IN THE FORECLOSURE BECAUSE YOUR RIGHT
TO REMAIN ON THE PREMISES MAY END WHEN THE FORECLOSURE IS
COMPLETED. YOU MUST NOTIFY THE COURT OF YOUR NAME AND ADDRESS
IN ORDER TO BE KEPT INFORMED OF THE STATUS OF THE FORECLOSURE.
                 Case 2:19-cv-00161-cr Document 1 Filed 09/12/19 Page 2 of 7




YOU ARE ALSO ADVISED, PURSUANT TO 12 V.S.A. § 4932(c)(3), THAT, IN THE
EVENT THE OWNER IS UNABLE TO REDEEM THE PREMISES, YOU MAY BE
REQUIRED TO VACATE THE PREMISES UPON 30 DAYS NOTICE.

          The United States of America, by its attorney, Christina E. Nolan, United States Attorney

for the District of Vermont, brings this Complaint and states as follows:

                                 Introduction, Jurisdiction, and Parties

          1.        This is a civil action to foreclose by power of sale a mortgage given by Defendant

Teresa Sanders ("the Borrower"), to the Plaintiff, the United States of America ("the United

States"), on or about September 23, 2009.

          2.        This Court has jurisdiction in this matter under 28 U.S.C. § 1345 and 42 U.S.C. §

1490a.

          3.        On information and belief the last known addresses of the Defendants are as

follows:

          Teresa Sanders
          6281 Route 30 Unit# 1
          28 Sugar Maple Village Drive
          West Townshend, VT 05359

          Any Tenants or Occupants residing at
          6281 Route 30 Unit #1
          28 Sugar Maple Village Drive
          West Townshend, VT 05359


          4.        Tenants or Occupants of the mortgaged premises, if any, are named as defendants

pursuant to 12 V.S.A. § 4932(c)(l) for the purpose of providing notice of the pendency of this

action.        The United States does not know whether the property will be tenant-occupied at the

time the judgment order, decree of foreclosure, and order for judicial sale are entered in this

proceeding.        Such tenants or occupants, if any, are entitled to notice of these proceedings but

                                                     2
             Case 2:19-cv-00161-cr Document 1 Filed 09/12/19 Page 3 of 7




are not entitled to a right of redemption.   In the event that the mortgage is foreclosed, the ·

interests of all tenants or occupants, if any, shall be foreclosed and they shall have no further

interest as tenants, occupants, or otherwise, in the property.   The United States, or the purchaser

at the judicial sale, shall have the right to seek and enforce a writ of possession and neither the

United States nor the purchaser at the judicial sale shall be obligated or required to institute an

eviction proceeding against any tenants or occupants.

                                  Foreclosure by Power of Sale

       5.      On or about September 23, 2009, Teresa Sanders duly executed to the United

States of America a real estate mortgage covering certain land and premises described therein.

Paragraph 25 of the mortgage reserves to the United States the right to foreclose the mortgage as

authorized by state and/or federal laws, including but not limited to foreclosure by power of sale.

A copy of the mortgage is attached to and made a part ofthis Complaint as Exhibit A.

        6.     The mortgage was duly recorded on September 23, 2009 in the Town of

Townshend Land Records in Book 101, Pages 385-392.

        7.     The property subject to the mortgage was held by Teresa Sanders, a single person

and is described therein as:

       Being a portion of those same lands and premises as were conveyed to the West
       Townshend Condominium Association, LLC by Warranty Deed of Lawrence Stein and
       Shelley Stein, dated November 14, 2008 and recorded December 1, 2008 at Book 99,
       Page 91 of the Land Records of the Town of Townshend.

       Being Unit 1 of West Townshend Condominiums including an undivided twenty percent
       (20%) interest in all the Common Elements, according to the Declaration of
       Condominium for West Townshend Condominiums, dated December 1, 2008 and
       recorded December 1, 2008 at Book 99, Page 95 in the Land Records of the Town of
       Townshend, Vermont, and the Condominium Plan for West Townshend Condominiums
       recorded January 1, 2009 at Plat 100B on the Land Records of the Town of Townshend,
       Vermont.

                                                  3
              Case 2:19-cv-00161-cr Document 1 Filed 09/12/19 Page 4 of 7




       Title to the Unit is subject to the following:

             1. The Declaration of Condominium and By-Laws, both dated and recorded
                December 1, 2008 and recorded at Book 99, Page 95 and Book 99, Page 133
                respectively, on the Townshend Land Records, and any Rules and Regulations
                regarding the West Townshend Condominium Association which may be
                promulgated or amended at any time, including all benefits and obligations of
                ownership of a Unit in the Project as provided in the Declaration and Exhibits
                establishing the Project;

             2. Real estate taxes for the current year and future years;

             3. Conditions, restrictions, reservations, limitations and easements ofrecord;

             4. Portions of the premises are subject to perpetual flowage and flood easements
                granted to the United States of America by Warranty Deed of Bertha B. Rhodes,
                dated September 24, 1959 and recorded in Book 36, Page 279 of the Townshend
                Land Records.

       This conveyance is subject to such rights of way, water and pipe line rights, utility and
       other easements as may exist of record upon the premises.

       Reference is hereby made to the aforementioned instruments, the records thereof, and the
       references therein contained, in further aid of this description.


       8.       The mortgage was conditioned upon the payment of a certain promissory

note, dated September 23, 2009, in the principal sum of $187,500.00 and bearing interest

at the rate of 5 .000% per annum.    A copy of the note is attached to and made a part of

this Complaint as Exhibit B.

       9.       The mortgage further secures repayment of any subsidy granted to the

Borrower in the form of interest credit pursuant to a subsidy repayment agreement dated

September 23, 2009.      A copy of that agreement is attached to and made a part of this

Complaint as Exhibit C.

       10.      Pursuant to the terms of an interest credit agreement dated September 23,

                                                  4
               Case 2:19-cv-00161-cr Document 1 Filed 09/12/19 Page 5 of 7




2009, the monthly payment due from the Borrower was reduced during the agreement's

effective period.   The interest credit agreement expired on June 22, 2012 at which time

the monthly payment shown on the face of the promissory note became effective.

Pursuant to 42 U.S.C. § 1490a and the terms of the mortgage, any interest credit

assistance received on any mortgages given on or after October 1, 1979 is subject to

recapture upon the disposition of the property.

        11.      The note provides that upon default by the Borrower of any payment, the

United States at its option may declare all or any part of any such indebtedness

immediately due and payable.      Because the Borrower, Teresa Sanders, defaulted on the

note, acceleration and demand for full payment took place on September 4, 2014.

        12.     Though demand was made, the Borrower has refused, neglected, or been

unable to pay the amounts due pursuant to the terms of the note.   Efforts were made to

meet with the Borrower to discuss her default and options to avoid foreclosure.    On

October 14, 2014, Jon-Michael Muise attempted to meet with Ms. Sanders at the

mortgaged property in order to explain the options available to her for avoiding

foreclosure.    Ms. Sanders was not home and the property appeared vacant, but a

pamphlet with contact information for USDA's Centralized Servicing Center ("CSC")

was left at the residence.   Ms. Sanders did not contact CSC.   On September 10, 2019,

Mr. Muise, having been informed that Ms. Sanders had returned to and was again

residing at the Mortgaged Property, again attempted to meet with Ms. Sanders at the

mortgaged property in order to explain the options available to her for avoiding

foreclosure.    Although a vehicle was parked in the driveway, no one answered the door


                                                  5
              Case 2:19-cv-00161-cr Document 1 Filed 09/12/19 Page 6 of 7




and Mr. Muise left his business card and a pamphlet with contact information for CSC at

the residence.

       13.       There is due and owing by the Borrower to the United States as of

September 9, 2019, the principal sum of $211,055.93, plus interest in the amount of

$56,724.65, which interest accrues at the daily rate of $128.91.    There is further due and

owing interest credit subsidy subject to recapture and principal reduction attributed to

subsidy in the amount of $13,113.62, as described in paragraph 13 above, and escrow

assessed at $721.57, and fees assessed at $26,125.21 and late charges of $130.08.

       14.       Paragraph 7 of the mortgage authorizes the United States to do and pay

for whatever is necessary to protect the United States' interest in the property, including

paying any sums secured by a lien which has priority over the mortgage held by the

United States.    Any amounts disbursed by the United States for this purpose become

additional debt secured by the mortgage.

       15.        On information and belief, in order that it may protect and preserve its

security, the United States may be compelled to make advancements for payment of

taxes, hazard insurance, water and sewer charges, or other municipal assessments.

Although the nature and amount of such expenses are unknown to the United States at

this time, the United States seeks recovery of those expenses, together with interest

thereon.

        16.       No other action has been brought to enforce the provisions of the

aforesaid promissory note and real estate mortgage, and all conditions precedent to the

bringing of the action have been performed or have occurred.


                                                  6
             Case 2:19-cv-00161-cr Document 1 Filed 09/12/19 Page 7 of 7




       17.      The United States has complied with the requirements of all applicable

federal servicing regulations.

       WHEREFORE, THE PLAINTIFF PRAYS:

       a.      That the Defendants' equity of redemption be foreclosed in accordance with law;

       b.      That the Court enter, pursuant to the United States' exercise of its right to a
               foreclosure by public sale, an order for public sale of the mortgaged premises;

       c.      That the Court award expenses incurred by Plaintiff to preserve and protect its
               security;

       d.      That the Court fix and allow attorney's fees and other costs and expenses incident
               to this proceeding;

       e.      That the United States of America or the purchaser at the judicial sale be granted
               a writ of possession in the mortgaged premises;

       f.      And for such other and further relief as this Honorable Court may deem just and
               equitable.


       Dated at Burlington, in the District of Vermont, this 12th day of September, 2019.

                                                            Respectfully submitted,

                                                            UNITED STATES OF AMERICA

                                                            CHRISTINA E. NOLAN
                                                            United States Attorney          ,


                                                     B/Lr~L a(J ,;:::au<2!d1>
                                                            MELISSA A.D. RANALDO
                                                            Assistant U.S. Attorney
                                                            P.O. Box 570
                                                            Burlington, VT 05402-0570
                                                            (802) 951-6725
                                                            Melissa.Ranaldo@usdoj.gov




                                                7
       Case 2:19-cv-00161-cr Document 1-1 Filed 09/12/19 Page 1 of 7




Form RD 3550-14 Vi                                                                                                                     Form Approved
(Rev 10-04)                                                                                                                            0MB No. 0575-0172
                                                       United States Oepartme.it of Agriculture
                                                               Rural Housing Service

                                                       MORTGAGE FOR VERMONT
THIS MORTGAGE rsecurily loslrumenl") is made on Sepcember 23                                                                          • 2.009            [OAleJ
The mortgagor is Te~.sa Sanders, (Unmarried)
                                                                                                                                                          ("Borrower")
This SecU11ty Instrument is given to the United Stales of America acting through !he Rural Housing Service or
successor agency, United States Deparlment ot Agriculture ("lender"}. whose address 1s Rural Housing Service.
c/o Centralized Servicing Center, United States Department or Agrieutture. P.O. Bex 66889, St. Louis. Missouri
 63166.
Bon ower is indebted •o Lender under the following prnniissory notes and/or assumption agreements (herein collcc11vely called
"Note"} which h,,vc been executed or assun1cd by B011·ower and which provide for n1011thlypayments, with the full debt, if1\0I
paid earlier, due and p11yable on th.e maturity date;

~j!lli!Jl!;!ll                           Prmcmaf Amount                          Muw@J)imi
 9-23-2009                                $187,500.00                            9-23-2047

TI1is Security !11st1ument seem es to Lender: (a} tl,e repayment of the debt e,·idcnced by l~e Note, with intc,est, and 111
re~.:wals. exien~imw and modiiications of ll,e Note; (b) the payment of Ril other sums, with interest, adV1U1ced Linder par11graph
7 10 protect the proµe11y covered by this Security !11strument; (c) the pcrfotmance of Borrower's co11cnm1ts and agre.eincms
under this Security lnslt'lll\1ent and the Note, and (d) the rccHpturc of any payment assistance and subsidy which may 1,c grauted
10 the !301,·ower by 1he Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose and in consideration of the debt,
B01Tower does hereby mortgage, gr.1n1. and convey to l,e'Wcr a!Jfc Lent{~succcssors and assigns, with power of !nlc. tl,c
fol'9wt11g d<.>1r:ribed property loca1cd m the Town of            est OWTIS n                                        , C0t1nty or
 Windham                            , Staie of Vermont



                      See attached schedule "A"




,vh:,;h has the add1ess of                              628 l Route 30, Unit# I                                      West Townshend
                                                                   (5«~<)                                               fCityj
                                        05359                      ("Property Address");
                                        (ZIP!



Ac-cortliu.': 10 1/re µ011", 1wJr/( R<?d11r.1rn11 Act u/ I 995. 1m penonx nrl!1·e11uited ro resµnnrl to fl c.al/er:1ian ofi1,fm·1mniolf 1mless 1/ rlisµlrr;•s ti tmhrl 0,\-t!t
cmmcl J1w11be, ff1c 1-nfid 0.11B cmr/J'ol mm1ber[ur,lus biformnrfon cr,flectim, ir OJ 75-0171, The timll fet/tdred w CO/ff(Jfe!t 1!1i., m[ormntinn roflcc110,1
,4 utmmr""rl m rti·<>t·ngl! 15 m,,wtr:!i µer r(f!pa1w1, mtlurli1,g ,1,f! tim~ far n:weu•;1ig 11u1tuc1ia11.r, searching e.nsh1tg rfma Jourcei. gmlteri11,q ruui
nMintni"umg 1/lr dma '1C'<"rlc-d and rnmplc111t_~ 1111d r~r1e'u·ing 11,e collt:cliOII rJ/i,rji:Jrmt:rlion.
                                                                                                                                                             Page I of6
     Case 2:19-cv-00161-cr Document 1-1 Filed 09/12/19 Page 2 of 7




    TOGETHER WITH all the improvements now or hereafter erected on the property, and oil ease111e11ts,
appurtenances. and fixtures which now or hereafter are a part of the prope11y. All replacements and additions shall also
be covered by this Security Instrument. All of the foregoing is 1efer1ed lo in this Security Instrument as the "Property."
     BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right 10
grant and convey the Property and that the Property is unencumbered, eitcept for encumbrances of record. Borrower
warrants and will defend ge11e111ly tl1e title to the Property against all claims and demands, subject to any encumbrances
of 1ecord.
     THIS SECURITY IN_STRUMENT combines unifotm covenants for national use and non-uniform covenants witb
limited variations by jurisdiction to constintte a uniform security instrument covering real propeny.
      IJN[F0RM COVENANTS. Bonower and Lellder covenant and ag1<!e as follows:
       I. Payment of Principal and Interest: Prepayment nnd Lare Charges Borrower shall promptly pay when due
 the principal of and interest 011 the debt evidenced by the Note and any prepayment and late charges due under the Note,
       2. Funds ror Taxes 1111d lniurnnce. Subjl!ct to applicable law or to a wrinen waiver by Lender, Borrower shall ptiy
 to Lender on the day montlily payrmn1s are due under the Note, uruil the Note is paid in 't'ull, a sum n:-unds") for: (a)
 yearly taxes and assessments which may atrain priority over tbi:r.Security Instrument as a lien on tile Propetty; (b) yearly
 leasehold payments or ground rents on the Property, if any; (c) yearly !aaurd or property insurance premiums; aod (d)
 yearly tlood insurance premiums, if any. These items a1·e caffcd •Esc•ow Items.• Lender may, at any titne, collect ancl
 hold Funds in an amount nor to exceed the ma11imum amounu lendel'for a (edetally relawt motigage louuaay req\lis-e
 for 801Tower's escrow accounl under the federal Real Estate Settlement Procedures Act of 1974 as amended from time to
 time, 12 U.S.C. § 260 I el ~eq. (''RESPA"), unless a1101ber law or federal regulation that applies 10 the Funds sets a lesser
 ;intolml. If so. Lender may, at any time, collect and hold Funds in an a1110unt not ro exceed the lesser amount. Le11der
 may estimate the amount of Punds due on the basis of cm rent data and reasonable estimates ofexpendilures oft\m1re
 Escrow Items or otherwise i11 accordance with applicable law.
       TI1e Funds shall be held by a federal agency (including 1.c!ld(r) orm an insdtution whose deposits are itlliut~d l>yn
 federal ugency, instrnmentality, or entity. Lender shall apply the Funds to pay the Escrow lte=. Lender may oot charge
 B01rower for holding and applying the Funds, an11ually analyzing the escrow account, 01 venryjng lbe Esc1ow I ( ~
 lmless Lender pays Bo1Tower interest on rhe Funds and applicable law permits Leadcrto make such a charge. Howe\'er,
 Lende1 m~y require Borrower to pay a one-time charge for an independent real CS!llte tax reponing service 11sed by
 Lender in conneclion with 1his Joan, unless applicable law p1ovides otherwise. U 11lcss an agreement is made or
 applicable Jaw requires interest to be patd, Ll:oder shall not be requm:d 10 pay Borrower any jntt:rcst or eamings on lite
 Funds. Bo1rower and Lendet may agne in writing, howe~r, that interest shall be paid on tlie Funds. Lender shall give
 10 Borrower, widiout charge, an aMual accowuing of the Funds, showing credits and debits to tbe Funds and the pi.1q,ose
 for which each debit to the Funds was made. The Funds are pledged as additillnal security for all sums secured by this
 s«uricy Instrument.
       If the Funds held by Lender exceed the aniounts peinntted to be held by appliciblc law, Lender shall account to
 Bonower for lhe exi:ess fwids in acco1dnnce with the requiremenlS ofap1>lic:able law. If the amou111 of the Funds held hy
 Lender at any time is not sufficient 10 pay the Escrow t1eim when due, Lender may so notify &rrower in wntmg. and, in
 such c11te &rrower shall pay 10 Lender the amoum necessa1 y to 111ake up the deficiency Borrower shall mak,: up 1he
dcticienc:y in no more than twelve monthly payments, al Lender's sole discre1ion.
       Upon payment in full of al? sums sei;ured by this Security fllStrument. Lender shall promptly reiund to Bonower any
Funds held by Lender. lfLeilder shall acqulre or sell the Propc11y alter acceleration under p.arag111ph 22, Lender, prior to
 the acqmsi11on or sale oflhe Property, shall apply aay Funds held by Lender al the time: of acquisition or s:ile as a credit
against the sums secured by :his Security lnstmment.
      3. Application or Payments. Unless applicable law or Lender's regulations provide otherwise, afl paymcn1s
received by Lender under paragraphs I and 2 shall be applied in the following order ofprimity: (I) to advances for the
preservi11ion or protcctfon ofll\e Property 01 enfo1cement of this lien; (2) to accrued mteresl due under th" Note; (3) ro
principal due under the Note; (4) to amounts required for the escrow items under parngraph 2; (5) to late charges and
other fees and charges.
      4, Charges; Liens. Borrower shall pay all taxes. assessments, charges, fines and impositions attnbutable to the
Property which may allain priority over this Security [nstrumenc, and leasehold paymcnlS or ground tents, if any.
Borrower shall p~y these obligations in the 111am1er prnvided in paragraph Z, or ifnot paid in that manner, BorrO\\'er shall
pay them on time directly to the person owed paymen1. Borrower shall promp!ly furnish to Lender all notices oi"amou111s
to be paid under this paragraph. [f 801Tower makes these payments directly, 801Tower shall prnmptly furnish 10 Lender
receipts e\'idendng lhe payments.
      Bon:owel' shall promptly discharge any lien which has priority over lhis Security Instrument unless Lende1 lws


                                                                                                                 Page 2 of 6
     Case 2:19-cv-00161-cr Document 1-1 Filed 09/12/19 Page 3 of 7




 agreed m wiillng to such hen or Botrower: (u) agrees in writing 10 the payment of the obhga11on secured by <he lien m ti
 mnnncr acceptable 10 Lender; (b) contests Ill good fait!I the lien by, or defends agamsl e11fo1cemen1 of lhc lien in, legal
 proceedings which in 11te Lender's opinion openlle ro prevent the cnfo1ce1ncnt of the lien; or (c} secures from the holder
 oftbc hen an agrcemetll sar1stac101y to Lender $ubonfowting the hen ro this Sect1t1ty !nsrrument If Lender dewnlinc,
 1h01 any pan <1f the Propeuy 1s subjec, II> a lien which may 11ttain priority over this Security lnstnunem, Lender may i:ive
 801Towcr o notice identifying the hen. Bonowef shall satisfy the hen 01 take one or more of the actions set forth above
 within ten ( I0) days of the giving of notice.
       Bonower shall pay 10 Lcuder such foes and 01hc1 charges H may now or hcteaf1er be required by regwlaliotts of
 Lender, and pay or reimbmse Lender for all of Lender's f~. costs. and expenses in connection with any full or partial
 release or subordination of 1his instnunenr or any orher 1ransac11on affe<;ong the property.
       5. H 11:z:a rd or Property Ins uran~. Borrowershall keep the 1n1provcmerus now exis1ing or heri:af\er erected on die
 PrO\JCr!y imumi ag.amsl loss by fire, hnz.anls included wi1hnt Uic term ~extended coverage" und :my other hatards.
 inc I11ding floods or flood ins. for wh1Ch Lemler requires il\Surnnee. This msurancc shall be maiu1.11nc:d in thi: anio11111s and
 for the periods that Lender requires The ,osurer providing the imuaancc shall be choscR by Borrower suhJr:ct m
 Lender's ap1>to\-al which shall nn1 be u11rcasoAably w1thheld. If Borrower fails to n111i11tain coverage described above, al
 !.ender's oplion Lender may obtam co,·eragc lo prorcc:, ~ l ' s righcs in the Property pursuftnt to paragraph 7.
       All insurance policies a11d renewals sllllll be in a ro1m accep111ble to Lender and shall include a standiltd mortpgcc
 d,lllse. Lender shall have the right to'hold the policies 111d ten~ls. !(Lender requ.ires. Borrowe1· sftoll ptomprly give 1(1
 I.ender all receipts of pnid premiums and I cnewal notices. In the event orlo!SS, Sorrower shall give 111-orupr norice 10 the
 insurance carrier and Lender. Lende1 may make p100r of luss if 11011nade promptly by Borrower.
       Unless Lender md Borrower 01herw1se GfP'!C in writing, insurance proceeds shall be applied lo rcsro1:atio11 or repair
 oftlie Property dau111ied, iftl11! res101'l'ltion or repair is CCOllQINCllUy fnsiblc and tender's security is !WI lCSStllOd. lf1J1e
 re,1orat1on or repair is not economlcnlly fca~ible or Lender's security would be lessened, the insurance proceeds shall b.-
 :ipplitd co the wms secured by lhis Security lustrvment, whether or not then due, with any eli:<:e$$ P"id 10 BoiTo\llff. If
 Borrow,n- abandons the Property, or does 1101 answer wi1hi11 thirty ()0) da:t1 a notice fl'Om Lender 1ltat the 11111man.:c
earriet Ila$ olTered 10 seule a claim, then Lender may collect the insurance proceeds. Lender may use the proceeds 11.>
 ,epair or restore the Pr•rly or to P1lY sums seemed by tlus Sccu1ily lus1ru111.::11r, whcthc1 or not then due. The rhiny (30!
day period will bt:gin wberi the notice is given,
       Unless tender and Borrower othc:1 wise agree m ,vntins, atty :ipphcat1011 or proceeds to principal slmll no1 c:mmd o•
postpone die due dace of the monthly p11.rmcn1s referred It) in paragraphs l and 2 or change the amoltl)r of the payments.
 lf atk-i aec:clcot1011 the Properly is acqmred by Lender. Borrower's right 10 any instnancc policies and proccedh resolti11g
 from damage to the Propefly prior ro 1hc 11cqui~it1u11 sl111II pass 10 lender 10 the ~xtent or the sums secured by thi~
Sccunly hmrument immediately pnor to the acquismon.
       6. f'reser,•ation, Miu11temu1cc, :11ul Protcdion oflht? Prnperly; Horrowc!''s Lo:111 A11pliciHio11; Lcas,:hold~.
 Borrowc1 shall uot destroy, damage 01 1111p:1ir the Propetty, nilow the P1·oper1y 10 deteriorate, or .:ommit waste.- tln Utt
 Property. Borrower shall niain1nu1 !he improve111en1.S in good repair and make rqiairs 1cquired by lender Bonowc,
shall coH1j1ly with al! !aw~. (lrtfin;iuces. and r~1la11011s afl'ecting the Property BorroWer shall oe III dcfal111 1f any
 rorfcm1re a.:tion or proceedi11g, wltcthe, c1v1l 01 crimin:11, is begtm that 111 Lendel's good faith ju(lsn,cnt could !'fSulr r11
 fortei:u1e of the P1ll1ie1ty or olheiwise ma1t:1 inlly impair the 1km created by lh1s Security f11S(rumc:n1 or tender's securny
 imcres1. Borrower may cure such" 1!et111111 by causing rhi: action or pt«ec:ding !O be disnusscd with a mhng rh:it, 111
 !.c:1der's good f;iirh de1~rmin:11io11. precludes: forfciturr. of the Bortowr:>s inrerest in :lte Propetty or otlw.r motenal
 impa111ne11t ol"the lien <."1-eatcd by llus Se~11n1y Instrument or under's security interest Borrower shall also be i11defaulr
 if Borrower, dun1ig. the loan applica11on vruccss, gave materially false or inaccurate info1mation or statements lo Le11dc1
(or fa,!ed m prnv1de Ltrnrlt'f with any ma1eri3l infomumon) in connection with the lo.in evidenced by the Nole. lf!his
Sec11111y lnsll umcnr is on a leasehold, OorroW<r shall ..:omply with all rlu: 1novisions or the ICllse. l(BOTTower acquue~
 fee cule 10 the Prupetty, the lcasehoid aud l11e fee tirfc shall not mer&c unlen Lemler agtces to the merger in wnting
       7. Protection or Lentler's Rights in the Pr~rly lfB01rowcr fails 10 perfom, the eovena111s and aivecmc:111~
concamcd in this Sec1111ty [J151ru11ll!nl, or there 1s a legal pt"octed111g 1ha1 may significantly afi'eer Lender's rii;h1s m 1hc
Property {such as a proceed mg in blink, uptcy. pmbale. for condcmnauon or forfeiture or 10 cnfor<.-e laws or 1c11uln11ons},
1hi:n Lender may do 311d pay for whatever 1s nccessa,y tu proreet the value oflhe Property and Lender's rights in ih..-
Property L ender's a clmns in ay 111cl11<1c p Jying any sums secured by a lien which has priority over rhis Sccurny
lnsn-umcm, appcarmg in court, paying re:isun:iblc .i1tor11eys' fees and cmering on !he Prope11y to make repairs. Akhnttgb
I.ender may take ac11on 1.mder d11s 1m3g1apb 7, Lemler is 1101 required 10 do so.
      Any ai11011111s disbursed by Lender ttndcr 1h15 paragraph 7 shall become addi1ional debt of Borrower secured by this
Sccunly [11strnrne111 Unkss I3unower and Lender agree 10 other terms of payment, these an,ou111s ~hall bear interest
f1om the date of disburscmcm ar the Note ra!e und shall be payable, wilh interest, upon notice ftom Le11der co Borrower
requesru1g payment.
      8. Refinancing. If at any tintc it shall ~ppear to Lender that Borrower may be able to ol;ltain a !01111 from ,t
resporisiblf cooperative or private credit source, n1 reasonable rates and tenns fur loans for similar purposes, B01rnwer


                                                                                                                       Page 3 of(,
     Case 2:19-cv-00161-cr Document 1-1 Filed 09/12/19 Page 4 of 7




 will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and o.ny indcbtednes:;
 secured hereby in full.
        9. lnspectio 11. Lender or its agent may make reasonable enmes upon and inspections of the Property, umdersball
 give Borrowel' notice at the time of or prio1 to an inspection specifymg reasonable CllllSl! for the 1nspeclion.
        10, Con<lemnatioo. The proc•:eds of any award e>r claim for damages, direct or conscq11ential, inconnec1i<m with
 any condemnat,on or other taking of any pa11 of the Properly, or for conveyance in [ic11. of condemnation, are hereby
 assigned and sha II be paid m Lender. In lhe cvenc of a total 111king of the Property, the proc:eeds sh11II be applied !1> the-
 sums secur~d by this Secmity Instrument, whether or not then due. with any excess paid to Borrower. In the e.-e111 ofa
 partial 1aki11g of the Property III which th,: fai1 market value of the Property immediately before the 1ak1ng is equal to or
greater tha 11 !he ,m101.1111 of 1hc su 111s secured by th is Seem ity h1Strn111e111 immediately before the takmg. unless Bonower
 a 11<l Le11de1 <>tllet wise a~rcc in writing, the sums secured by this Seeurity lnstrum,mt ilutil be reduc<!d by lhc- aul®nt 111
 th,: proceeds rr.1,iuphcu by th,e following r:-<Ktin,i: (a} the total amount or the sums secured 1nimcdia1cly before tiw
 t'Jking, divided by (b) the foit 1t\.ld:c1 vnlui: of the Property immediately before the takmg. Any balance 1hall be paid ,u
 BorrO\VCI" In the ~ve111 of a l>'lfUal taking of tl1e Ptoperty m whid, the fair market value of the Property immediately
 befon: the 1ali:mg 1s 11:s.s thun lhc amuu111 or the '>llllll secured hereby immediately hefore the taking, unless Borrower and
 Lender otherwise agtce m wi iting or unless.ap11!1cable law od1erwise provides, the proceeds sh11ll be applied to 1he sums
secured by t!li~ Security lnstiument whether or not we sums are !hen due.
        If the Prope1 ly is abandoned by B01rowe1·, or if, afle1· notice by lender to Bunower that 1he condemnof' offtirs to
 make iln a >l-ard or sett!<? a d.iin, for da,,iages, Borrower fails to re~pond to Lender w11hin thitty (JO) d:1)1$ ~ncr the <I.tic
 the 1io1ice 1s given, Lender is amhornted to coll«t a,td apply the proceeds, 111 i1s option, either to restorat1011 or 1epair ,1r
 the Propeity 01 to the sums see\lred by this Security Instrument. whether or not then due. Unless Lender and Bor,ow,r
otl1et,-wise agree in writing, 1111y application of proceeds to pnndpal shall not extend :>r postpone the due da1e of the
 niouthly payments ,efen ed 10 in paragraphs I and 2 or change the amount of $1.!Ch payments.
        I I. Uorrower Nor Rela:ased; Forbe11ram:e By Lender No( a Wnlver. Ex1emio11 of rhe ti,nc for pB)'lllC'nl "'
rnod11icatio11 or amort1~,t1011 of 1hc sums secured uy 1his Security l11$1t'Umrn1 gramed by lender to fronower and ony
s\1cccsso1 in 11uerest or Borrower mall not ()f)eme to release 1hr liability or the oriiiinal Borrower· or Borrowc1 \
 ruccesron in i,neres1 I .ender shaU not be requned to commence pt oceedings .igainsl any SU<:CC$SOr m tntcr<:'st or r,:ft,$4!
tu extend cime (or payment ot Qtherwise modify amordza1io11 of the sums secured by this Security fostr11meru by l'C.ISCln of
any cl eniand made I> y I he original B oi rnwer or B ormvc1 's succl!SSOl's in interest. Any forbea1arn:e by Lendet in
exercising any righc or remedy shall not be~ waiver of or pn:dude the exercise <1f:111y right or remedy
        12. Succcs.tor's and Assigns Ro1111d; Joint nnd Sc,ver:1! Liability; Co-s.icners. The CQ\•enants ~nd ll&re.:mc1ir1 ,11
rbis Security insnument shall bind and benelit the succe~rs and assigns of Lender and Borrower, s11bjcc1 to lilt'
provisions cf par.igrnph 16. Borro.,.-er's covenan,s a11d l&Jlferui:nis shall be join& and SC\·eral Any Borrnwcr who co•
signs lhis Secunty Instrument but does not execute the Note· (a) i.s co.s,g:11i11g tlus Seeu1·ity h1s1ru1nent only lo 11101tgagc,
gr:1111 and eo1wcy 1hn: Boirower's interest in the Prop,!rty undcc the teuns of !his Secuncy Instrument; (b} is 001 pemmall~·
ohligatlld to pay ti~ smns secured by this Security !nstnJment; and (c) agrees that Lender and any other Borrowc1 rtlil:,t
agree to extend. modif)', forbear or make nny acco11111l0da1ions wittl regard to the terms of this Security lnsm1meu1 or chi:
Nole llflUlOUI 1hal Bonow,,;r'sconsent
        13. Nolkes .. Any notice 10 Bon-ower provided fOf in this S<:curity fmtmmcnt shall be gwcn by deli\'e1 in!! ii orb)
m,'liliug it l>y first class 111til unless apphcnblc law 1cquin:1 use of auothc:r method The notice sl~U be directed ro 1h,
Propertjl Add~,;1 or a.ny other addr«'ss 13ono\\·t'r d1mgmt1es by ll<'llCe to Lender. Any notice- ro Leu<ler shall be il •l't'l b)·
first :lass mail fo L,wder's address stated herein or any other ad,lreu Lender de>111,1111r.:s by r.oticc 10 8-0nower A1n
nott.:e provided fo1 lit :Im Se1:1m1y l1istrunlc11t shall be deemed t<> have bc:cn \;l\"Crl iO Borrower l)r Lemler when g;V1:J1 ,;,
provided in 1his pa1 agraph.
        l 4, Go,·eruing I ,aw; Several>ility. This Security lusrrun1cnt shall be go\·e1w:d by federal law, 111 1he cv~111 rila!
:my provision or dilus~ of 1his Securily Instru111e11l or the Note contl1cls with applicable law, suc!J co11!1 ict sh.ill 1101 nff~\·r
orher prov1S1ons ofll11s Security !ns1run1e11tor the Note which can be given effect ,\>lthour the con!lictinit provisio1L To
11tis end the prov1s1011s of rhis Sacurity Instrument ~nd 1he Note are decla1 ed 10 be ,cverablc This instnm1e1ll sh~II b,·
SttbJCCl to 1be preseiu regul.11io,1S of Lender, and to its fururc regulat1oos not incoos1stent \\'Ith the express pi·ovis1uM
hereor All powe,s and agencies granted in d11s insrrument are coupl<d with an tnlerest and are II revocable by dttarh 1)1
otherwise; and the rights and remed~s pcov1dcd in !hrs instrument arc cumulative to remedies p10,·1ded by l:iw
        15. Borrower's Copy, Borrower acknowledge, rec1:1p! of one conformed copy of !he Note and of this Secunty
lnstrument.
      16. Tn111sfer of the Propu-1~· or a Beuefkial ln(erest in Borrower. lf~II or a11y part o(lhe Propt>rry iJI' Jny
interest in it is leased for a tenn gre111er than th;ee (3) ye-,trs, leased with an opt11m lo purcha,;e. sold, or 1ra11sfc1rcd (1ll rf l
bc11efictal interesl 111 01mower is sold or !I anskrrtd 3nd Borrower is no! :a narural person) without L1mde1's pnoi 11>:men
co11se11t, lende1· 1my, at its option, require umnediate payme,1t 111 full of all sums secured by l!us Security [ns111111l<!nL
      J 7. Noml/scrl11iinatio11. If Borrower Hll~nds to sell or rent the Propeny or any patt ofil and has obt:uncd ~nder'~
consent to do so (a) neither Bono,ver nor anyone authorized 10 act for Borro~·cr, will refuse to negotiate for the sale or


                                                                                                                           Page,, of r,
     Case 2:19-cv-00161-cr Document 1-1 Filed 09/12/19 Page 5 of 7




 1enl31 of !he Proµcny Of will otherwise make onava1labl<1 or rleny the Prope1ty to anyone because of race, c('llor, religion,
se:t, national ongm, hanchcap, age. or fnm,hal Stanis, and (l,) Borrower rccoi:niics ;is illegal and hereby disclaims and
 will 1101 comply with or ouempl to enforce any reslrichve covc1iants 011 dwelling relating to rncc, color, religion, sex.
 1m11011al origin, handicap, age or f'amilial status.
      18. Sole of Note: Change of Loan Servker The N<>le or a partial interest in the Note (together with this Security
 lnstrnme:ll) may be sold one or more rimes without prior notice Lo Borrower. A sale may result in a change in the entity
{kuown as the "Loan ScrvicC!~) !ha1 collecli monchly payments due underihe Note and this Securicy lnsuumenl. 1l1e1e
nlSso mtty be one or more changes of the Loan Servicer unrelated to·a sale of1he Note. [flhere is a change of the Loan
Scrv~er, Borrower will be given written nouce of 1he change in accordance with paragraph 13 above and applicable law.
  The 11otacc will state the name and address of the new Loan Servicer and the address to which payme111s should be nmrle
      t !>. Uniform Federal Non-Judicial Foreclosure. !fa uniform federal non-judicial foreclosure law apptieable to
foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrumem in .iccordancc
wi!h such federal p~c:dure
      20. liau,·doU$ S1tbstances. Borrower shall not cause or pcnnit the presence, use, disposal, s1<1rage, or release or
nny hazardous subs1::11w:es on or in 1he P1oi1e11y. The prcccdn,g $Cnlc:m:e shall not apply to the presence, use, or stonigc
•11 the Property o( smoll q11a111i1ies orhaa111dom substances that an: gcncr11lly cecogniied to be uppropn111c: to nom,al
re,idcntial use$ iHld ,o maintenance of the Propeny. Borrower ~hall 1101 do, nnr allow anyone else to do. an)'thim:r
affec:ong the Property 111111 is in violnhon of ;my rtder:il, ~me. or local <:ll\'ironmemal law or 11:gvfa11on                -
      Borrower shall p1"1Jmptly give Li:ndcr Wflltc11 notice nr any in11cs11ga11011, claim, dcm.ind, lawsui1 or other action bv
any ~ovcrnniencnl 01 u:i;ulatory asency or prh111c pally involving the Propetty and any hazu«lous s11bst:mrn ,;r
env1ronmen111! low or rcpilatmn of which Borrower hu acttial knowledge. ff BoiTower lea-ms, or is noufic:d by M)'
go,.ernmeutal or re~ula10,·y onlhonty, that ~ny removal or otll.Cf remidiallon of any haz.:mlous sublt:mte affectini the
Prnpcity is necessary, Borrower shall promptly l~ke all necessary remedial actio11s in accordance with applicabh:
environmental law and rcgulahons.
      As used in thi.~ paragraph "ha1.a1dous substances" arc those substances defined as toxic or 11111.11,dous subsumces by
e,wiromnental law and the followurg substances; gasoline, kerosene, other flamnmble or toXJC pctro~wn products, 1oxic
pesticides and herbicides, vola1ilc solvents, 111at.:nats 1:0111ainmg asbes1os or fomlllldehydc, and radioactive mntcriab A~
u;;ed in this ()l1111fV11j)h. "envi101UM11llli law" means fc:der.il laws and regulations and laws a 11d r eg11l~tio11\ of r he
Jurischction when: the Pmpeuy 1s !oc:11ed tba1 rel:icc 10 lleallh. ~afcty or environmental protection.
      2I. Cross Collatcraliulfon Dcfaulc hereunder shall constitute dcfouh under any othcn real es1a1c sccut iry
instrument held by Lender and executed or l\ssumed by Elorrower, and default under any other such security instn111m11
shall co11s1in11;: default hereunder.
       NON-UNJFOR.M COVENANTS. Borrower und [.ender further co"enanl and ag!'ee as follows:
       n. SHOULD DEF AULT occur in the performunce onlischargc of any oblig.it,on in this instnimcnt or sc.:ured by
 this instrument, or should the pa1 Hes named as Bo, 1ower die or be declured incompc1ent, or should ally one 011hepartics
named as Bouower be discharged in bankmptcy or declared on insolvent, or mnlce an assi~1u11en1 for the beneCu ot·
creditors, Lemler, at its option, wicl1 or without notice, may: (a) declare the eorin: an1ou11t 11npoid under lhe nole,md any
 ind.cbteduess IO Lender hereby secured immediately chic and payable, (b) for the account of 130,rower incur nnd pny
reasanabk expenses tor repnir or maincenan,;c Qf ilml rake possession of, operate or rem the Propc11y, (CJ 11pou
 Jpµhcauon by It and l' roduc1ion of rlns msm11ne111, without other evidence and w1thonc nouce of hearmg said            ,,r
a11µlic1mo11. h.ave a 1cce1ve1 appointed for the Propcity, w11!1 the 11sual powecs ofrecei~crs 111 likc: cases, (di fo1edose ilus
 :ns1ru111ent as provided l1crem or by law. and (c) enforce any and all ocher rights and remedies provided be1ein or hr
present or (un1re laws.
       B. ·n,.. proceeds of forec:lMure 'Ulie shall be applied in the following order ttJ llte pay111c111 or (a) cos1s a11d
expcnilC'i i 11<:idctU lo,: :1f<Hc11ig or complyintt w 1th the p awisions hereof, (b) any prior liens r(qui1ed by law 01 a
cuwpetent court ro be so puid. (c) the debt evidenced by the note 3nd all indebtedness ro Lender st:1;11red 111:ic:by, (ti)
inferio1 liens of record required by law or a competent court to be so pmd, (e) a1 Ll!1\der', option. any ocher inclt:b1ed1lt"Sc;
of Borrower owmg to Lendc:1. and (I) any balance lo 8llrcowe1 At foreclosure or odicr sale of all 01' no;• pm of 111,•
Prop,:1ty, Lemler and 11s agents may bu.I and pmchas.:as a s1rauge1 and may pay Lende1's share ofrbe purchase price h,·
,,ed111ng such amount un any <h:brs of Borrower ow111g to Lende1, m the order prescribed above,
       H. Borrower agrees 1ha1 Lender will not be bound by any p1ese11t or ful\lle laws, (a) prov1dmg for vah1alio,1,
apµraisal, ho111C$ICa<l or exemp11011 of !he Property'. (b) prohibiting maintenance of an action ror a deficiency judgment 01
li11111i11~ 1he .1111ou111 thereof or rhe rune w1lh111 wluch such action must be brought, (c} prescribing any other s111n1tc: of
limi1a11<>ns, (d) allowing any righ1 of rcdemplion or po$sess1ott following any fotec!osure sak. or (e) !imuing the
condmons wluch Lcndt:r 11111y by r~ula1ion impose, including the 111teres1 rate ii may char~c. as a conduion of ;l})()fOVing
a rran,fe1 of 1he P:ope11y to a new Bow.>wc1 Borrower !!xpressly wi1ves the benelils of any such Sme !11w5. Borrow~r
hereby reli1iqu1shes, waives. 3nd conveys all righ1s. 111choo1e or consummace, of descenc. dower, llnd cur1esy
       25. Upon defoull by l3ouow,,i as aforesa:d. Lender m.iy foieclose this inscrnment as authom:ed or permitted by the
       Case 2:19-cv-00161-cr Document 1-1 Filed 09/12/19 Page 6 of 7




laws then existing of Vermont and of the United States of America. on tem1s and co11diti0t1s satisfactory to Lender,
includi11g but not limited to foreclosi,re by (a) statutory power of sale, or (b) advertisement and sale of the Property at
publi,: auction to the highest bidder in one ormoce parcels at Lender's op1ion and at the time andpJacea11d in the mam1er
and after such notice and on terms as may be required by statute or as 111ay be determined by Lender if not conrrary to
statute, or (c) written agreellll:ot hereafter made between 801,-ower and Lender
      l6. Release. PROVIDED that if all the indebcedne» he,eby secured is duly paid and each and every coveua111,
cond[tion, agreement, and obligation, contingent or otherwise, contained herein, secured hereby or arising hereunder is
fully performed and discharged, this mortgage shall be void; otherwise it shall remain in full force and effect.
      27. Riders to this Securily Instrument. lf one or more dders are executed by Bonower and recorded together with
this Security lnstrnmeut, the covenants and agreements of each rider shall be incorporated into and shall amend and
supplement the col'enants and agreements of this Security Instrument as if the rider{s) were a part of this Security
lll$lrumeu1. [Check applicable box)
      0 Condominium Rider              _j Planned lfuit Development Rider              I Other(s) (specify]

     BY SIGNING BELOW, Bonower accepts and itgrees to the temis and covenants contained in pages I through 6 of
this Security lnsbu111ent and in any rider exccu.leJ by Bonower and recorded with this Security Instrument

Signed, sealed, and delivered in die
p1eseucc of:


-~~RL~;;;~-::-
                                                                      -----~-----(Seal)
                            Witnes,                                          Bo:rrower



STATE OF VERMONT
                                                 } ss       ACKNOWLEDGMENT
COUNTY OF



      On this     2 g ,;!!!    day o f_   _.S«_..~lt',,:,.jc,--4-,ie:::t-_,, 1-<N '.i , before me, the undersigned, a Notary Public in
~ml    for said    State and    County, personally appeared                Tu~3.A._ S<a ..... d, +<'
_____________________ • individually known 10 me and by me known to b~ :he

party(ies) executing the foregoing instrument, and to me acknowledged {he said insm.1menl to be executed by                J... p   ~
as       l.,_       free act and deed.

      fN WITNESS WHEREOF, I have hereunto set my band and offici~I seal on the date above writ1en.



My commission expires:    ~l             o/u
(NOTARIAL SEAL)



                                                                                                                         Page 6 of 6
   Case 2:19-cv-00161-cr Document 1-1 Filed 09/12/19 Page 7 of 7
                                                                           --------------
                                        EXlllDITA
                                   DESCRIPTION OF LAND




Beini a po ·on of those same lands and pn,mises as were conveyed to West Towmhcnd
Condomini Association, LLC by Warranty Deed of Lawrence Stein and Shelloy Stein, dated
Novembec 4, 2008 and recorded December 1. 2008 at Book 99, Page 91 of the Land Records of
the Town o Townshend

Being Unit of West Townshend Condominiums includina an undivided twenty percent (20%)
interest in a 1the Common Element.s, according to the Declaration of Coodominium for West
Townshend Condominiums, dated December 1, ~008 and recorded December l, 2008 at Book
99. Page 9S in the Land Records of the Town ofTownsllend. Vermont. and the Condominium
Piao for W        Townshend Condomiruums recorded January l, 2009 at Plat l 00B on the Land
~ of               Town of Townshend, Vermont.

                 rut is subject to the following;
        1. e ~lmtion of Condominium and By~Laws, both dated and recorded December 1,
2008 and retl)nk:d at Book 99, Page 95 and Book 99, Paee 133 respectively, on the Townshend
Land Rec        and any Rules md Regulations regarding the Wm Townshend Condominium
Aaoc:iation which may be promulgated or amended at any time, including all benefits and
obligations f ownenhip of a Unit i11 the Project as provided in the Declaration and Exhibits
estlblishiq t.bc Project;

       2.   +      estate taxes tor the current )'ea,: and future years;

       3.          ·tiona. restrictions, rcacrvatiom, limitations and euements of record;

       4. P ions of Chtlse pn:miae6 are subject to perpetual tlowagc and flood c,uemeffi5
            United States of America by Wmanty ~ of Bertha B. Rhodes,. dated September
24, 1959   recorded at Book 36, Page 279 of the Townshend Land Records.
             I
This conv~ce ii aubject to such rights of way, water and pipe line rights. utility and other
            l
easements may exist of record upon the pRmises.                                         •
---,--------------------------------------------,
                            Case 2:19-cv-00161-cr Document 1-2 Filed 09/12/19 Page 1 of 3



       Form RO 1940-16                                                                                                                         Form Approved
       (Rev. 7-05)                                                                                                                             0MB No. 0575-0172
                                                             UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                      RURAL HOUSING SERVICE

                                                                            PROMISSORY NOTE
                                                                                                                                               SATISFIED
        Type of Loan

         Loan No_
                              -----------
                              SECTION 5 02

                                 37126260
                                                                                                                          ·This _ _ day of _ _ _ ,20
                                                                                                                          United States of America
                                                                                                                          By: _ _ _ _ _ _ _ _ _ _ __

        Date:             09/23                  20 -'-0_9_ _                                                             Tlle;--::~-,-~-,---------
                                                                                                                          USDA, Rural Housing Services
        6281 Route 30              Unit     #1
                                                                                (Property Address)
         west Townshend                                                         Windham                               VT
                     (CiIy or Town)                                                        (County}
                                                                                                                      --...,,,.,-.,-----
                                                                                                                           (State)

       BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise lo pay to the order of the United
       States of America, acting through the Rural Housing Service (and its successors) ("Government'')$ 187. soo. oo
       (this amount is called "principal"), plus interest.
       INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay.
       interest at a yearly rate of        s       %. The interest rate required by this section ls the rate I wifl pay both before
       and after any defaurt described berow.
       PAYMENTS. f agree to pay principal and interest using one of two alternatives indicated below:

           I. Principal and interest payments shall be temporarAy deferred. The interest accrued to - - - - - - - · _
       shall be added to the principal. The new principal and later accrued interest shall be payable in 456 regular amortize{!
       installments on the date indicated in the box below. I authorize the Government lo enter the amount of such new principal
       here: $._ _ _ _ _ _ _ , and the amount of such regular installments in the box below when such amounts have been
       determined. I agree to pay principal and interest in installments as indicated in the box below.

          II. Payments shall not be deferred. I agree to pay principal and interest in                              _ ___.4...,.5-6_ _ installments as indicated in
       the box below.
       I will pay principal and interest by making a payment every month.
       I will make my monthly payment on the 23rd day of each month beginning on                         October 23           ~and
       continuing for _ill_ months. I will make these payments every month until I have paid all of the principaf and interest
       and any other charges described below that I may owe under this note. My monthfy payments will be applied to interest
       before principal. If on Sept.ember 2 3 , lli1. , I still owe amounts under this note, ! will pay those amounts in full on
       that date, which is called the "maturity dale."
       My monthly payment wm be S _.9'-"'J-9.....,.2_.9______---'. I will make my monthly payment at the peat off; c;e address
       ogteg on my billing statement                                                ora different place if required by the Government.


      PRINCIPAL ADVANCES. If lhe entire principal amount of the loan is not advanced at the time of loan closing, the
      unadvanced balance of the loan will be advanced at my request provided the Government agrees lo the advance. The
      Government must make the advance provided the advance is requested for an authorized purpose. Jnterest shall
      accrue on the amount of each advance beginning on the date of the adv~nce as shown in the Record of Advances
      below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
      below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.


       HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the type
       of loan indicated in the "Type of Loan" block at the lop of this note. This note shall be subject to the present regulations
       of the Government and to its future regulations not inconsistent with the express provisions of this note.

    AcccmlinlJ to the E'apetwork Rcdllction Act of J 99.S. no persons ,m: rcquin:d to respond lO a collc:ctioo of infoml&lion wt.less ii displays a valid 0MB control
    nwnbc:r. The valid 0MB control number far this infann3tian collcc1ion is 0575-0172. The time required 10 C0111ple1e !his infonnati011 collection is es1imal:d 10
    average IS minutes per n,sponsc, including lhc time for reviewing instructions, searching cxisbJl& dQts i<lllra:s. gathering and main<aining the data needed, and
    comple1in1,1 and reviewing lhe collection ofin!crma.tion.                                                ·
                Case 2:19-cv-00161-cr Document 1-2 Filed 09/12/19 Page 2 of 3


                                                                                                   Account# 37125260

 LATE CHARGES. rf {he Government has not received the full amount of any monthly payment by the end of_li_days
 after the date it is due. I will pay a late charge. The amount of the charge will be        4        percent of my overdue
 payment of principal and rnterest. I will pay this charge promptly, but only once for each late payment.

 BORROWER'S RIGHT TO PREPAY. l have the right tq make payments of principal at any lime before they are aue.
 A payment or principal only is known as a "prepayment." When I make a prepayme1't, I w~I tell t!'le Gavemmenl in
 writing that I am making a prepaymenl

I may make a full prepayment or partial prepayment without paying any prepayment cfiarge. The Govemment will use
all of my prepayments to reduce lheamount of principal that! owe under this Note, If I make a partial prepayment, !here
will be no changes in the due date or in the amount of my monthly payment unless the Government agrees in writing to
thOse changes. Prepayments will be applied to my loan in accordance with the Government's regulalions and
accounting procedures in ef(ect on the date of receipt or the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign th is note without my
consent. If the Government assigns the note I wiU make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Govemmeot is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improl/ed, purchased. or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented wilhout option to purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed. voluntarily or involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. ff this happens, l will have to immediately pay off
the entire loan.

REQUIREMENT TO REFfNANCE WITH PRIVATE CREDff. I agree to periOdically provide the Government with
information the Government requests about my financial situation. If the Government determines that l can gel a loan
from a responsible cooperative or private credit source, such as a bank or a credit union. at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I wm apply for and accept a loan in a sufficient amount lo
pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act or 1949 to compensate for my lack or repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entilled "Credit Elsewhere
Certification" and "Reqwement lo Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. !f I do not pay the full amount of each monthly payment on the date it is due, I will be in defaurt. If lam in
defauit the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
 the Govemmen! may raouire me to immediately pay the full amount of the unpaid principal, all the interest that I owe. and
any rate charges. Interest wm continue to accrue on past due principal and interest. Even if, at a time when I am in
default. the Government does not requite me to pay immediately as desaibed in the preceding sentence, the Government
wilt still have the right to do so if I am in default ar a later dale. If the Government has required me to immediately pay in
full as described above, !he Government wiU have lhe right to be paid back by me for all of ils costs and expenses in
enforcing this promissory note to !he extent not prohibited by applicable law. Those expenses include, for example.
reasonable attorney's fees.




                                                              2
                                Case 2:19-cv-00161-cr Document 1-2 Filed 09/12/19 Page 3 of 3



                                                                                                                                                                                           Account# 37126260

    NOTICES. Unless ai>plicab!e law requires a different method, any notice that must be given to me under this note will be
    given by delivering it or by mailing ii by first class mail to me at the property address listed above or at a different address if
    I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
    mailing it by first class mail to the Government al USDA Rural Housing service. c/o Customer Service Branch
     --'P;:.i.ou.su.t.....1,10..,f..,f.ii;...,e...._.B;<>o,u:.x..__..6_..6.,.a,..a.,.El...._s"t.._...._.r..,..,a...u..,i...
                                                                                                                         s,._,__...Mo......,6.,.3..,..1...6..,.6.____ _ , or al a different address if I am given a notice of that
    different address.

    OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs !his note. each person is fully and
    personally obligated to keep all of the promises made in this note. including the promise to pay the full amount owed.
    Any person who is a guarantor. surety. or endorser of this nole is also obligated to do lhese things. The Government
    may enforce its rights under this note against each person individually or against all of us together. This means that any
    one of us may be required to pay all of the amoonts owed under this note. The term "BOt'fOWer" shall refer lo each
    person signing this note.

  WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
  dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
  dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

  WARNING: Failure to fully disclose accurate and truthful financial Information in connection with my loan
  application may result in the termination of program assistance currenUy being received, and the denlal of
  future federat assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 301'7.


~f)                            ~ ?:!,.f             \5(.,                   /ka1
                                                                      l ,') 1                                            _ _ _ _ _ _ _ Seal
~ - - Borrower Teres:                                                  sa?iders                                                                          60frower

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                   Borrower                                                                                                             Borrower




 I           AMOUNT                                       OATE
                                                                                     RECORD OF ADVANCES
                                                                                             AMOUNT                                   DATE                             AMOUNi                                       DATE
                                                                                                                                                                                                                                     I
 '(ll S                                                                              tll\   t:                                                               1,ms
 ,.,, s                                                                              (9)    s                                                                 lflll'l$
 r-nt:                                                                           lt!OlS                                                                      Inns
 {4\$                                                                              (I   I)$                                                                   ms
 t5) t:                                                                           fl2\S                                                                       119) S
 Iii\$                                                                             (13\ 1:                                                                    (20) S
 (7}$                                                                              (14}$                                                                      (21)$

I                                                                                                                                                          TOTAL              s
                                                                                                                                                                                                                                     J




                                                                                                                       3
09/30/2009              2:19-cv-00161-cr DocumentUSDA
                   Case 8022543307
                06:07                             1-3 BRATTLEBORO VT
                                                       Filed 09/12/19 Page 1 of 2 PAGE                                                                                                    20/37




        Form RD .35,50-12                                         United States Department of Agriculture                                                     Form Approved
        (Rev. 9-06)                                                        Rural Housing Service                                                        0MB No. 057.S-0t 72

                                                                                                                                                   Account# 37126260
                                                              SUBSIDY REPAYMENT AGREEMENT
        Only one agreement ~hmi!d be executed by the subject borrower for the .abject propelfy. The agreement i~ completed at the
        dosing Qf the first Agcng, loan to the borrower re_gan:ilcsJ of whether or not they qualify for payment a.~si.ru.ncc at that tin:It.

        l. As required under section S21 oft.he HO'll$.LJig Act ofl 949 (42 U.S.C. 1490a), subsidy received in accoroa.occ with a loan
        under section 502 of the Housing Act of 1949 is repayable to the Go~rnment 1tpo,n the disposition or nonoccupancy ofilie
        security prope.rty. Deferred mortgage payment!; arc i.ncluded a.~ Sllbsidy llll&r this agreement

        2. When I fail to occupy or transfer title to my home, .u:capture is due. If l refin9ncc or otherwise pay in full without transfer
        of title and continue to oec\lpy the property, the amount of recapture will be calculated but; payment of recapture can be
        deferred, i;rrft'.rcst free, until the property is ;illbsequently sold or vacated. ff deferred, I.be Govemro.e.nt mortsagc can be
        1ubord.i.TJated but will not be rele~cd nor the J)romis~ory note satisfied 1J11til the Government is paid in full. In situations
        wh11:rc dcf'cnnent of recapture is an option, .i:ccapture will be discounted 2.5¾ if paid in full at time of settlement.
        3. Calculating Original Eq\lity.
        For Self-Help loans. the market value is the appraised value as determined at the time of loan approval/obligation, which is
        subject to complction per plO!!S and specifications. [fttie house is not ultim~tel.y fllrnishcd undertlie ~If-Help program, an
        :ll'llcndcd agreeme.nt 'llsing the market value definition for all other transactions as outlined below ,mn.~t be completed..

        for all other tr.ansacti.ons, the market val\le is the kr.>.·cr of the:
                  Sale~ price, constructio:n/rdiabilitation cost, OI total of these costs, whichever is applicable
                  OR.
                  Appraised vah.:ie as detcrmincd at the t ~ of loan approval/obligation.

        rfthe applicant owns the building- ,itc free and clear or if 111J existing non-Agency debt 011. the ~tc without a dwe.lli1ts will. not
        be refinanced with Agency fn11ds, the market value will be the lower of the a p ~ valnc or the construction cost plus the
        value of the site.

        Market value of p:r.gpcxty located at
         6281 Route 30 Unit #1
         West Townshend, vr    053$.9                                                        S 190,000.00

                                                                                             3 _ _ _ _ _ _ H~ld by _ _ _ _ _ _ _ _ _ _ _ _ _                                          ~
        Les,; Prior Liens

        Less Subordinate Affordable Housing Products
                                                                                              $
                                                                                              s                         ~~ey------------~-
                                                                                                                        Reldby _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                              $                         H:~ld by _ _ _ _ _ _ _ _ _ _ _ _ __

        Lc:ss .Rural Developm~t Single Family Housing Loans                                  S 187,500.00
        Equals Origio11! Equlty {If negi;itivc number use "0'1                               s2,soo.oo
        l?crc:c:nt of Original .Equity                                S_0_._O_l_ _~_ %
        (Determined by dividing- original equity by the market value)


        4. If all loans are .not subject to recapture, or if all loans subject to rec:aptnrc m not bei.llg paid, the amount to bi; recaptnred ia
        cornputcd. according to the following fomiula. Divide the balance oflo1m~ subject to recapture that are being paid by the balance
        of all open Io ans. Multiply the result by I00 to determine the percent of the autstanding hal3nce of open loans being paid.




          Accol'd/Jtg_ to 1he Papei~wirk .ll.11d11ction Act of 199S, nr1 pemm.1 ,m1 teqr,ind to l't!~P.ottd,;, a colleat!on ofip,f,rmatitm unles.t it displays t1
           vo.lld 0MB c,,n1ro/ nun,h,:r, Tf1e vol/ti 0MB c,,mrol number j(Jt- tlris il'l]ormaliftn Ct'l/lection is 057J.()J11. The time >'t!ffUil'«l lo cr1mp/ete fh;t
          infonnalirm cr1/leC1ion Is ,min.ated to f.11Jt!l't1Sfl? 5 1t1m11te, peJ• l't!~;,ntr.t</', ir,c{r,ding tit~ r:im1t.f,,, rei•l~ imtn1t:tim,.v.•verr~,:lti,tg existing dat<1
          .to11rcos, gatherl>tg and maintalnl,rg rh~ daia n~~ed,· and. ct,mpli!ung &md revlel\'Zng !he ~Mleatlon. of ,11ff)nr,m:i11n.




                                                                                                                                                                                            EXIIIIT
                                                                                                                                                                                            C.
09/30/2009    06:07   8022543307
                Case 2:19-cv-00161-cr Document USDA
                                               1-3 BRATTLEBORO  VT Page 2 of 2
                                                    Filed 09/12/19                                                                   PAGE   21/37




             .S.                                                             Averag~ il\terest rate paid
                               months
                               loan                                   l.l        2.l        3.J      4.l       5.l      6.I
                               o\ltstanding                1%         2%         3%         4%       5%        6%       7%     >7%
                                 0" 59                     .SO        .so        .50        .50      .44       .32      .ll    .11
                               60 - 119                    .50        .50        •.SO       .49      .42       .JI      .21    .11
                              120 • 179                    ..so       .50        .50        .48      .40       .30      .20    .10
                              180 • 239                    .so        .50        .49        .42      .36       .26      .18    .09
                              240 - 299                    .SO        .so        .46        .38      .33       .24      .l7    .09
                              .300 - 359                   .SO        .45        .40        .34      .29       .21      .14    .09
                              360 & up                     .47        .40        .36        .31      .26       .!9      .13    .09

             6. Calculating Recapture
                            Current Ma.i:k:et value
                    L.ESS
                            Original amount r;,f p~i.or !icm and Sllbordinate affordable housing products,
                            RHS baiance,
                            Rcasom1blc closing costs,
                            Principal reduction at rtote rate,
                            Original equity (see paragraph 3), and
                            Capitll i.mproveme111s (see 7 CFR pert 3550).
                    EQUALS
                          App:recfatki:n valu c. (If this is 3 positive value, contutue.)
                    TtrYIES
                          Percentage i.n paragraph 4 (if applicable),
                          P=r:ntage in paragraph 5, and
                        Retum an bOirawcr's original equity (100%- pc.CTXntagc in paragraph 3).
                    EQUALS
                        Value appreciation S11bject to recapture. Recapture due equals the lesser of this :figure or
                        the amount of &ttbsidy received.

             Borrower agrees to pay reca~tnre in accotMncc With this agn:eme.nt

                   Borrower                                                                                  Date

                                         sanaers                                                                     09-23-200.9
                                                                                                             Oat~
                                                                                                                     09-23-2009
                                      Case 2:19-cv-00161-cr Document 1-4 Filed 09/12/19 Page 1 of 1
JS 44 (Rev. 12/12)                                                              CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXI' PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                I \ f tn;J;'~DANTS
                                              United States of America ,                                         · ·~ ~ L,ct,,;1. L,_feresa Sanders, et al.



       (b) County of Residence of First Listed Plaintiff
                                                                                             t:L
                                                                                             ~· !~,~
                                                                                                    >~    .~.
                                                                                                           l
                                                                                                                ')
                                                                                                                !.
                                                                                                                       .. ~ {- J°;.

                                                                                                                       ;_; Gmnty of Residence of First Listed Defendant                        _W~i~n=d~h=a~m~------
                                    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       rl')IOJE; IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                      0

                                                                                                          . '-._.,                        ·,:

                                                                                                                       '·· · · · • ·THETRACTOFLANDINVOLVED.
                                                                                                                       I
       (C) Attorneys (Firm Name, Address, and Telephone Number)                                                               Attorneys         (If Known)
Melissa A.O. Ranaldo, AUSA, U.S. Attorney's Office, P.O. Box 570,
Burlington, VT 05402, (802) 951-6725


II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                     (For Diversity Cases Only)                                                    and One Box for Defendant)
t!I!!      U.S. Government                  0 3   Federal Question                                                                            PTF                  DEF                                            PTF      DEF
              Plaintiff                             (U.S. Government Not a Party)                               Citizen of This State         0 I                   0     I   Incorporated or Principal Place      0 4      04
                                                                                                                                                                                of Business In This State

0 2        U.S. Government                  04    Diversity                                                     Citizen of Another State                 0 2        0     2   Incorporated and Principal Place    0   5    0 5
              Defendant                             (Indicate Citizenship of Parties in Item III)                                                                                of Business In Another State

                                                                                                                Citizen or Subject of a                  0 3        0     3   Foreign Nation                      0   6    0 6
                                                                                                                  Forei n CountI
IV. NATURE OF SUIT (Place an "X" in One Box Only)
I             CONTRACT                                               TORTS                                           FORFEITURE/PENALTY                                 BANKRUPTCY                     OTHER STATUTES               I
0 110 Insurance                              PERSONAL INJURY                PERSONAL INJURY                     0 625 Drug Related Seizure                     0 422 Appeal 28 USC 158            0 375 False Claims Act
0 120Marine                            0     3 IO Airplane                0 365 Personal Injury -                     of Property 21 use 881                   0 423 Withdrawal                   0 400 State Reappmtionment
0 130 Miller Act                       0     315 Aitplane Product                Product Liability              0 690 Other                                          28 USC 157                   0 410 Antitiust
0 140 Negotiable Instiument                        Liability              0 367 Health Care/                                                                                                      0 430 Banks and Banking
0 150 Recovery of Overpayment          0     320 Assault, Libel &               Pharmaceutical                                                                    PROPERTY RIGHTS                 0 450 Commerce
      & Enforcement of Judgment                    Slander                      Personal lnjwy                                                                 0 820 Copyrights                   0 460 Depmtation
0 151 Medicare Act                      0    330 Federal Employers'             Product Liability                                                              0 830 Patent                       0 4 70 Racketeer Influenced and
0 152 Recovery of Defaulted                        Liability              0 368 Asbestos Personal                                                              0 840 Trademark                           Corrupt Organizations
      Student Loans                     0    340 Mruine                          Injury Product                                                                                                   0 480 Conswner Credit
      (Excludes Veterru1s)              0    345 Marine Product                  Liability                                  LABOR                                SOCIAL SECURITY                  0 490 Cable/Sat TV
0 153 Recovery of Overpayment                      Liability               PERSONAL PROPERTY                    0 710 Fair Labor Standards                     0 861 HIA (1395ft)                 0 850 Secwities/Commodities/
      of Veteran's Benefits             0    350 Motor Vehicle            0 370 Other Fraud                            Act                                     0 862 Black Lung (923)                    Exchange
0 160 Stockholders' Suits               0    355 Motor Vehicle            0 371 Tmth in Lending                 0 720 Labor/Management                         0 863 DIWC/DIWW (405(g))           0 890 Other Statutmy Actions
0 190 Other Contract                              Product Liability       0 380 Other Personal                         Relations                               0 864 SSID Title XVI               0 891 Agricultural Acts
0 195 Contract Product Liability        0    360 Other Personal                 Property Damage                 0 740 Railway Labor Act                        0 865 RSI (405(g))                 0 893 Environmental Matters
0 196 Franchise                                   Injury                  0 385 Property Dan1age                0 751 Family and Medical                                                          0 895 Freedom oflnformation
                                        0    362 Personal Injwy -               Product Liability                      Leave Act                                                                         Act
                                                  Medical Maloractice                                           0 790 Other Labor Litigation                                                      0 896 Arbitration
1          REAL PROPERTY                        CMLRIGHTS                  PRISONER PETITIONS                   0 791 Employee Retirement                         FEDERAL TAX SUITS               0 899 Adminisu·ative Procedw-e
    0 2 IO Land Condemnation            0    440 Other Civil Rights         Habeas Corpus:                            Income Secwity Act                       0 870 Taxes (U.S. Plaintiff               Act/Review or Appeal of
~ 220 Foreclosw-e                       0    441 Voting                   0 463 Alien Detainee                                                                          or Defendant)                    Agency Decision
    0 230 Rent Lease & Ejectinent       0    442 Employment               0 510 Motions to Vacate                                                              0 871 IRS-Third Patty              0 950 Constitutionality of
    0 240 Torts to Lru1d                0    443 Housing/                       Sentence                                                                                26 USC 7609                      State Statutes
    0 245 Tort Product Liability                  Accommodations          0 530 General
    0 290 All Other Real Property       0    445 Amer. w/Disabilities -   0 535 Death Penalty                              IMMIGRATION
                                                  Employment                Other:                              0 462 Naturalization Application
                                        0    446 Amer. w/Disabilities -   0 540 Mandamus & Otl1er               0 465 Other Immigration
                                                  Other                   0 550 Civil Rights                               Actions
                                        0    448 Education                0 555 Prison Condition
                                                                          0 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement

    V. ORIGIN (Placean         "X"inOneBoxOnly)
)!( I Original               O 2 Removed from                  0   3      Remanded from                0 4 Reinstated or                   0 5 Transferred from               0 6 Multidistrict
      Proceeding                    State Court                           Appellate Court                  Reopened                                Another District               Litigation
                                                                                                                                                   (specify)
                                              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              42 U.S.C. Section 1490a
    VI. CAUSE OF ACTION 1-B-r-ie_f_d-es-c-ri-pt-io_n_o_f_c_a_us_e_:- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                               Foreclosure
    VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                          DEMAND$                                              CHECK YES only if demanded in complaint:
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                 307,871.06                                          JURYDEMAND:          0 Yes     )!!(No
    VIII. RELATED CASE(S)
                           (See instructions):
          IF ANY                               JUDGE                                                                                                             DOCKET NUMBER
    DATE
09/12/2019
    FOR OFFICE USE ONLY

      RECEIPT#                      AMOUNT                                       APPL YING IFP

                                                                                                                                                rnDGe   J      Of.iq •2V1~I
